Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
In Claim 2, line 9 “the container” should be replaced with “the first container” which is recited at lines 6 - 7 of the instant claim in order to provide appropriate antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0086380 A1 to Harding et al. (hereinafter “Harding”).

Regarding Claim 1, Harding teaches a decontamination assessment device (see abstract, see paragraph [0005] describing a contamination detection systems, kits and techniques for testing surfaces for the presence of contamination, therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to recognize the contaminant testing device of Harding as the claimed decontamination assessment device since the device of Harding provides the presence and/or quantity of contamination in an area or surface, thus providing contamination/decontamination state of a surface being examined, see for instance contaminant collection device of Figs. 10A-10B) comprised of a handle assembly (see handle 1005, Fig. 10A, see paragraph [0166]) and a collector assembly (see swab material 1010 attached to a detachable base 1020, Fig. 1A, see paragraph [0166]); 
the collector assembly (1020, 1010, Fig. 10A) is affixed to an end of the handle assembly (see arrangement at Figs. 10A-10B illustrating the swab material 1010 attached to a detachable base 1020 which is in turn attached to the handle/handle assembly 1005 using a releasable attachment mechanism, see description at paragraph [0166]); 
the collector assembly (1020, 1010, Fig. 10A) has a collection surface (see swab material 1010, Fig. 10A) that when rubbed onto a substrate collects a surface contaminant from the substrate (see paragraph [0166] describing the user swabbing a surface being analyzed using the collection device 1000A of Fig. 10A);  
the collector assembly (1020, 1010, Fig. 10A) is hermetically sealed in a container (see paragraph [0166] stating “After the user swabs a surface (using a motion similar to using a razor to shave), the swab base 1020 can be disconnected from the handle 1005 and dropped into a container 1015 containing a buffer solution. The container can be capped and then inverted a number of times to flow the buffer solution back and forth across the swab 1010 to extract any contaminants”, thus the container 1015 which can be capped allows for a hermetic seal) and delivered to a testing facility to determine if the substrate has been decontaminated (see paragraphs [0005], [0202] describing sending the sample-impregnated swab to an outside laboratory for testing).  

Regarding Claim 2, Harding teaches a process for decontamination assessment  (see abstract, see paragraph [0005] describing a contamination detection systems, kits and techniques for testing surfaces for the presence of contamination, therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to recognize the contaminant testing device of Harding as the claimed decontamination assessment device since the device of Harding provides the presence and/or quantity of contamination in an area or surface, thus providing contamination/decontamination state of a surface being examined, see for instance contaminant collection device of Figs. 10A-10B) comprised of the steps of:  
providing a substrate that has undergone a decontamination procedure (see paragraphs [0211] - [0213], Fig. 18 illustrating system 1800 that can be used in the various embodiments of the invention and further includes a decontamination workflow that decontaminates a specific area and then after decontamination, the workflow continues with instructions to perform contamination tests as indicated in the disclosure of Harding); 
providing a handle assembly (see handle 1005, Figs. 10A, 10B, see paragraphs [0166] - [0168])  with a grip on a first end (see handle 1005 having a grip end at one end of the handle) and a connector on a second end (see connector end at connection region between the handle 1005 and the detachable base 1020, see description at paragraph [0166] describing the releasable attachment mechanism of the base 1020 and handle 1005, see also attachment device 1030, Fig. 10B and description at paragraph [0167] stating “attachment device 1030 can be a pair of prongs, or in other embodiments can be any suitable structure for press-fitting, snapping, hook-and-eye latching, or otherwise attaching to the handle. Handle 1005 can be provided with a release mechanism 1040, for example a button or lever, so that the user can release the cartridge 1025 and attached swab 1010 without contacting the swab 1010”, thus reading on the invention as claimed); 
providing a collector assembly (see swab material 1010 attached to a detachable base 1020, Fig. 1A, see paragraph [0166] and/or see swab cartridges 1025 securing swab material 1010, Fig. 10B, see paragraph [0167]), clean and sealed inside a first container (see Fig. 1N illustrating collection kit 170 that can include a sealed package with handle and swab material, see description at paragraphs [0091] - [0093], [0102] - [0103] and Figs. 1N - 1O).
Even though Harding teaches a collector assembly of swab material 1010, 1020 and/or 1010 and 1025 in embodiment of Figs. 10A, 10B, as described above, Harding is silent regarding the embodiment of Figs. 10A, 10B being provided in a clean and sealed inside a first container.  However, Harding at embodiment of Fig. 1M - 1O teaches various views and components of a collection kit that can be used with the invention.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the collection kit comprising swab material in a sealed package of one embodiment of Harding into the embodiment of Figs. 10A, 10B in order to provide fresh clean sample for accurate analysis (see also paragraph [0228]).  
Harding as modified above teaches, wherein the collector assembly has an integral collection surface (see swab material 1010 attached to the base 1020 and/or cartridge 1025, thus being integral); 
unsealing the container (see paragraphs [0092], [0102] describing opening the second package 173 that houses the swam material);  
grasping the grip and affixing the collector assembly to the connector on the handle assembly without the collection surface being contaminated by a non-intended-surface (see paragraphs [0102], [0166], [0167] describing grasping the handle 1005 and attaching the detachable base comprising the swab material through the attachment device and release mechanism 1040 without contacting the swab 1010, thus reading on the invention as claimed); 
grasping the grip and rubbing the collection surface on the substrate (see paragraphs [0166] - [0168] describing wiping the test surface using the swab for further analysis);  
inserting the collector assembly (1020, 1010, Fig. 10A and/or 1025, 1010 of Fig. 10B) into a second container (see second container 1015, Fig. 1A and/or 1050, Fig. 10B, see paragraphs [0166] - ]0168]); 
separating the handle assembly from the collector assembly wherein the collector assembly remains inside the second container (see paragraphs [0166] - [0168], see also Figs. 10A-10B); 
hermetically sealing the second container with the collector assembly inside (see paragraphs [0166] and [0168] describing the collector swab sealed in the closed system or container for further analysis);  
sending the collector assembly sealed inside the second container to a testing facility (see paragraphs [0005], [0055], [0144], [0196] describing samples being sent to laboratories for further testing, see also Figs. 18, 19); 
receiving a result from an analysis of the collection surface performed by the testing facility (see for instance paragraphs [0005], [0147], [0196] - [0204] and Figs. 7B, 18, 19 illustrating user interface including reporting user interface that can provide data to a user); 
determining whether the substrate has been sufficiently decontaminated by the decontamination procedure and is therefore suitable for continued use (see paragraphs [0147], [0211] - [0216] describing decontamination workflow that can be included in the system of 1800 of Fig. 18, thus reading on the invention as claimed).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following references:
Sangha (U.S. 2007/0299364) teaches containerized sample collection apparatus and method comprising shaft and detachable swab assembly.
Kelly et al. (U.S. 2002/0057991) teaches slef-contained devices for detecting biological contaminants.
Riess Nathnael (EP 2420318) teaches swab for collecting biological samples and storing them in a sterile environment for further detection.
Oshinski (U.S. 2020/0241020) teaches contaminant collection device with integrated swab and test device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861